Reynolds, J.
Appeal from a judgment of the Supreme Court, Albany County directing that $5,000 held by the Mooneys be paid to the respondent Hillsley. The dispute here is whether $5,000 held by the Mooneys should be paid to respondent Hillsley or appellant Glennon Builders, Inc. This in turn depends on whether the agreed price for which Hillsley was to build a house for the Mooneys for Glennon Builders was $30,000 as claimed by Hillsley or $25,000 as claimed by Birmingham, president of Glennon Builders. The Mooneys contracted with Glennon Builders to have a specific house built on a specific lot for $37,000. Of this amount $5,000 was for the lot. Hillsley claims that he agreed to build the house for $30,000 of which he has received only $25,000 to date. He testified that this was the figure agreed upon and there was no written agreement produced. Birmingham’s testimony was that the agreed price was $25,000. We have here only a question of credibility, and we see no reason to disturb the trial court’s evaluation of this issue. Judgment affirmed, with costs. Gibson, P. J., Herlihy and Staley, Jr., JJ., concur; Taylor, J., not voting.